EXHIBIT 10.2

CONSULTING AND NON-COMPETITION AGREEMENT

November 1, 2006

To:

Richard L. Edgar

 

 

From:

ChoiceOne Financial Services, Inc.

          This confirms our agreement regarding your Consulting and
Non-Competition Agreement. This Agreement is offered by ChoiceOne Financial
Services, Inc. ("ChoiceOne") following the merger of Valley Ridge Financial
Corp. ("Valley Ridge") with ChoiceOne.

          1.          You acknowledge and agree that you have occupied a
position of trust with Valley Ridge, its affiliated bank and other direct and
indirect affiliates and have had access to the confidential information of these
entities, including but not limited to marketing and sales plans, financial
information, and customer information including contact names and needs (the
"Valley Ridge Confidential Information"). You acknowledge and agree that
ChoiceOne has acquired the Valley Ridge Confidential Information and that it is
valuable to ChoiceOne. You further agree that, in your employment with
ChoiceOne, ChoiceOne Bank and/or any of their affiliates, you will have access
to the confidential information of ChoiceOne, ChoiceOne Bank, and their
affiliates including but not limited to marketing and sales plans, financial
information, and customer information including contact names and needs. The
collective confidential information of Valley Ridge, ChoiceOne, ChoiceOne Bank
and their affiliates is referred to as the "Confidential Information." You agree
not to use or disclose the Confidential Information except in the proper course
of your employment with, service as a director of, or service as a consultant to
ChoiceOne, ChoiceOne Bank or their affiliates or as required by law.
Confidential Information shall not include information in the public domain or
information acquired by you from a third party having no obligation of
confidentiality to Valley Ridge, ChoiceOne, ChoiceOne Bank or their affiliates
and who did not obtain the information as a result of a breach of such a
confidentiality agreement.

          2.          Upon your termination of employment or the termination of
your services as a consultant, you agree to immediately return all property of
Valley Ridge, ChoiceOne, ChoiceOne Bank and/or their affiliates in your
possession, including, but not limited to, the Confidential Information, keys,
files, correspondence, business notes, memoranda, documents, and all other
materials relating to the business, except as necessary to carry out your duties
as a director for as long as you continue to serve as a director. You agree not
to make, keep, or deliver to anyone else photocopies or other facsimiles of such
materials.

          3.          In consideration of this Agreement, you agree that, for a
three-year period beginning with the date of closing of the transaction, you
will not engage in any Prohibited Activity within the Restricted Area, whether
as an employee, agent, consultant, representative, joint-venturer, owner or
otherwise. "Prohibited Activity" means any financial activity conducted by a
bank or other financial institution that offers services or products offered by
or through



--------------------------------------------------------------------------------


ChoiceOne or any of its affiliates. In addition, during the three-year period,
you agree to not be employed by, invest in (except that you may passively hold
less than 5% of the stock of a company), consult for or work in any manner with
any organization engaged in any Prohibited Activity within the Restricted Area.
The "Restricted Area" of this non-competition provision includes Kent, Newaygo,
Muskegon, Mecosta, Ottawa, Allegan, Barry, Clare, Ionia, Isabella, Lake, Mason,
Montcalm, Oceana, and Osceola Counties.

If a court of competent jurisdiction finds any portion of this non-competition
provision to be unenforceable, the court may revise this Agreement to make the
provision enforceable to the greatest extent possible.

You further agree to not solicit or approach any employee of ChoiceOne or any of
its direct or indirect affiliates for the purpose of inducing such employee to
terminate employment with ChoiceOne or any of its direct or indirect affiliates.

          4.          You will continue as an employee of ChoiceOne, at your
current base salary and benefits through the close of business on January 2,
2007. In addition, ChoiceOne will hire you as an independent contractor to
provide consulting services beginning on January 3, 2007. The term of the
consulting agreement shall be for two and one half years.

          5.          In consideration for your consulting services and the
non-competition provisions of this Agreement, ChoiceOne will pay you a retainer
of $25,000 per year, payable in equal monthly installments (less required taxes
and withholdings) in addition to any payments to which you are otherwise
entitled from ChoiceOne or ChoiceOne Bank. If requested, ChoiceOne will provide
retiree health insurance benefits for you and your spouse during the term of
your consulting agreement and will deduct the cost of such insurance benefits
from the $25,000 retainer. In the event that you are terminated from your
consulting position without cause, ChoiceOne will continue to pay the retainer
and, if requested, provide health insurance until the end of the two and one
half year term. In the event that ChoiceOne wishes to terminate you for cause,
then it will provide you written notice of the event or events giving rise to
cause, and give you 10 business days to cure any specified deficiency; provided,
however, that ChoiceOne shall not be obligated to provide you with an
opportunity to cure if the event or the events giving rise to cause are not of
the type that can reasonably be cured.

          For purposes of this Agreement, "cause" means:

 

•

Willful misconduct materially adverse to ChoiceOne, ChoiceOne Bank or any of
their affiliates;

 

 

 

 

•

Willful breach of a fiduciary duty involving personal profit;

 

 

 

 

•

Willful violation of any law, rule or regulation materially relating to the
reputation of ChoiceOne, ChoiceOne Bank or any of their affiliates;

 

 

 

 

•

The order of any court or supervising agency with jurisdiction over the affairs
of ChoiceOne, ChoiceOne Bank or any of their affiliates; or



2

--------------------------------------------------------------------------------




 

•

Intentional breach of any material provision of this Agreement, including
without limitation the confidentiality and non-competition provisions.

          6.          As a consultant, your responsibilities will include those
services and tasks that may be reasonably requested by ChoiceOne, ChoiceOne Bank
or their affiliates from time to time.

          7.          In the event of a breach of this Agreement by you,
ChoiceOne, ChoiceOne Bank and their affiliates are released of their obligations
under this Agreement. ChoiceOne, ChoiceOne Bank and their affiliates retain all
of their rights under all other agreements between you, ChoiceOne, ChoiceOne
Bank and/or their affiliates.

          8.          This Agreement shall be governed by Michigan law. This
Agreement contains the entire understanding of the parties concerning the
subjects addressed in this Agreement. This Agreement may not be modified except
in a writing signed by the parties.

          9.          This Agreement may be assigned by ChoiceOne; provided,
however, that ChoiceOne shall remain liable for all payment obligations under
this Agreement. Because your agreement is personal in nature, you may not assign
the responsibilities nor the payments to be received pursuant to this Agreement.

          10.          Any controversy or claim arising out of, or relating to
this Agreement, or the breach thereof, shall be settled by arbitration before a
single arbitrator in a hearing to be held in Kent County, Michigan, in
accordance with the then existing rules of the American Arbitration Association,
and judgment upon the award rendered may be entered in any court having
jurisdiction thereof. Nothing in this paragraph shall limit the right of
ChoiceOne to seek injunctive relief in the event you shall breach the provisions
of this Agreement pertaining to non-competition, confidentiality or the return
of Confidential Information or company materials.

Please sign below to confirm our agreement.

 

 

 

Sincerely,

 

 

 

CHOICEONE FINANCIAL SERVICES, INC.

 

 

 

 

 

By

/s/ James A. Bosserd

--------------------------------------------------------------------------------

 

 

     James A. Bosserd
     Its President and Chief Executive Officer

 

 

 

AGREED:

 

 

 

 

 

/s/ Richard L. Edgar

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

      Richard L. Edgar

Date

 



3

--------------------------------------------------------------------------------